Patchett, J. This is a claim for personal injury filed on behalf of two minors by their mother, Violet G. Powell. The claim arises as a result of a collision between a truck driven by Joseph Powell, father of the minor children, and William A. Crum, a State employee. The accident occurred on November 27,1980. The weather conditions were snow with wet roadway conditions. The accident occurred at the intersection of U.S. Route 67 and Illinois Route 103 in Schyler County, Illinois, at approximately 8:30 a.m. The evidence indicates that the highway truck driven by State employee Crum was clearing the aforesaid intersection of snow and ice on the roadway. Driver Crum was clearing each of the four parts of the intersection by clearing one side of the roadway and by making a U-turn to clear the same section of intersection heading in the opposite direction. As Crum attempted to make a U-turn, his State truck was struck on the left side of the snowplow by the truck driven by Joseph Powell. The Claimants, Jeffrey W. Powell and Christopher J. Powell, were passengers in the cab of the pickup truck. The Claimants, Jeffrey W. Powell and Christopher J. Powell, were taken from the scene to the hospital, treated, and released. Christopher J. Powell’s lacerations required stitches, while the laceration on Jeffrey W. Powell’s head was treated with butterfly tape. The evidence clearly shows that Mr. Crum was pulling off the right side of the highway prior to making a contemplated left U-turn. The evidence is in conflict as to what, if any, turn signal he had on. However, we feel that this type of driving, especially involving this type of truck, clearly showed the lack of a proper lookout. A left U-turn, from that position, was unusual and not to be expected by a reasonable driver. Further, we find that it was reasonable for Joseph Powell to attempt to pass a vehicle which had pulled off the shoulder of the road. Therefore, we find that there is liability on the part of the Respondent to the Claimants from this collision. Further, from examining the evidence in the record we find no evidence of contributory negligence which could be imputed to the minor Claimants. As to the amount of damages, the actual medical bills incurred were $214.00. The Claimant, Christopher Powell, a child of three months of age at the time of the accident, received severe lacerations, requiring stitching. This left two permanent scars on his forehead. It is further obvious that the child would have incurred pain and suffering as a result of such an injury. Therefore, we award the Claimant, Christopher J. Powell, a sum of $2,020.00, said sum reflecting the $20.00 medical bill incurred as a result of his treatment and $2,000.00 to represent pain and suffering and damages from permanent scarring of a slight nature on his forehead. We further award the Claimant, Jeffrey W. Powell, the sum of $7,500.00 reflecting the actual medical bills of approximately $194.00 incurred on his behalf, the long history of headaches reported subsequent to this collision, and pain and suffering received as a result of this accident and other damages as a result of this collision. Therefore, we make a total award of $2,020.00 to Christopher J. Powell, to be made payable to Violet G. Powell upon a showing of appropriate guardianship for the use and benefit of Christopher J. Powell, and an award of $7,500.00 to Jeffrey W. Powell, to be made payable to Violet G. Powell upon a showing of appropriate guardianship for the use and benefit of said minor child, Jeffrey W. Powell.